Fidelity National Title
                                                                          Insurance Company,
                                                                              Successor by



                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 4, 2015

                                       No. 04-14-00913-CV

                                       David MEDRANO,
                                           Appellant

                                                 v.

  FIDELITY NATIONAL TITLE INSURANCE COMPANY, Successor by Merger with
 Lawyers Title Insurance Corporation, Celine Hinojosa, Barclays Capital Real Estate Inc., d/b/a
          HOMEQ, as Servicing Agent for Duetsche Bank National Trust Company,
                                          Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2008-CI-00027
                       The Honorable Richard E. Price, Judge Presiding


                                          ORDER
        The supplemental clerk’s record requested by appellant has been filed. We order
appellant, David Medrano, to file his brief by September 17, 2015 (90 days after the brief was
originally due). No further extensions of time will be granted. If the brief is not filed by the date
ordered, this appeal may be dismissed for want of prosecution. See TEX. R. APP. P. 38.8(a).


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of September, 2015.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court